 ROYAL VENDING COMPANYRoyal Vending Company and Wholesale DeliveryDrivers' & Salesmen's Union, Local No. 848,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen & Helpers of America.Case 31-CA-11414April 28, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTERUpon a charge filed on August 11, 1981, byWholesale Delivery Drivers' & Salesmen's Union,Local No. 848, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America, herein called the Union, and dulyserved on Royal Vending Company, herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 31, issued a complaint and notice ofhearing on September 15, 1981, against Respond-ent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and the complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding. Respond-ent failed to file an answer to the complaint.On February 5, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached. Subse-quently, on February 10, 1982, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondent failed to file a response to theNotice To Show Cause and therefore the allega-tions in the Motion for Summary Judgment standuncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is without261 NLRB No. 63knowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent herein specifically states that, unless ananswer to the complaint is filed within 10 days ofservice thereof, "all of the allegations in the Com-plaint shall be deemed to be admitted to be trueand may be so found by the Board." Further, ac-cording to the uncontroverted allegations of theMotion for Summary Judgment, counsel for theGeneral Counsel advised Respondent, by registeredletter dated January 19, 1982, that it had failed tofile an answer and that summary judgment wouldbe sought unless an answer to the complaint wasfiled by January 26, 1982. As noted above, Re-spondent has failed to file an answer to the com-plaint and has failed to file a response to the NoticeTo Show Cause.Accordingly, under the rule set forth above, nogood cause having been shown for failure to file atimely answer, the allegations of the complaint aredeemed admitted and are found to be true, and wegrant the General Counsel's Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a California corporation with an office andprincipal place of business located in Los Angeles,California, where it is engaged in supplying andservicing food vending machines. Respondent, inthe course and conduct of its business operations,annually derives gross revenues in excess of$500,000 and annually purchases and receivesgoods or services valued in excess of $50,000 fromsellers or suppliers located within the State of Cali-fornia which receive such goods in substantiallythe same form directly from outside the State ofCalifornia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it will effectuate the policies of the Act toassert jurisdiction herein,II. THE LABOR ORGANIZATION INVOLVEDWholesale Delivery Drivers' & Salesmen'sUnion, Local No. 848, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Help-ers of America, is a labor organization within themeaning of Section 2(5) of the Act.11I. THE UNFAIR LABOR PRACTICESThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:Included: All truck drivers, technicians andsalesmen.Excluded: All office clerical employees,guards and supervisors as defined in the Act.Since at least 1976, and at all times materialherein, the Union has been and is now the designat-ed exclusive collective-bargaining representative ofRespondent's employees in the unit describedabove within the meaning of Section 9(a) of theAct. Respondent and the Union have been partiesto successive collective-bargaining agreements, themost recent of which was effective for the periodJuly 1, 1980, to June 30, 1981. Commencing on orabout April 3, 1981, and at all times thereafter, andmore particularly on April 29, May 4, 12, 19, and26, June 15, 23, and 30, July 6, and September 1,1981, the Union has requested Respondent to bar-gain collectively with it as the exclusive collective-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutApril 3, 1981, and continuing at all times thereafterto date, Respondent has refused, and continues torefuse, to bargain collectively with the Union asthe exclusive collective-bargaining representativeof all the employees in the above-described unit inthat, since on or about April 3, 1981, Respondenthas refused to recognize or to meet with the Unionfor the purpose of negotiating or discussing theterms of a collective-bargaining agreement.Accordingly, we find that Respondent has, sinceon or about April 3, 1981, and at all times thereaf-ter, refused to bargain collectively with the Unionas the exclusive collective-bargaining representativeof the employees in the appropriate unit, and that,by such conduct, Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(aX5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom. Weshall also order that Respondent, upon request, bar-gain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a signed agreement.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Royal Vending Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Wholesale Delivery Drivers' & Salesmen'sUnion, Local No. 848, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Help-ers of America, is a labor organization within themeaning of Section 2(5) of the Act.3. The following described employees constitutea unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) ofthe Act:Included: All truck drivers, technicians andsalesmen.Excluded: All office clerical employees,guards and supervisors as defined in the Act.4. Since at least 1976, and at all times materialherein, the above-named labor organization hasbeen and now is the certified and exclusive repre-sentative of all employees in the aforesaid appropri-ate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5. By refusing on or about April 3, 1981, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-418 ROYAL VENDING COMPANYtices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Royal Vending Company, Los Angeles, California,its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Wholesale DeliveryDrivers' & Salesmen's Union, Local No. 848, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, as the ex-clusive bargaining representative of its employeesin the following appropriate unit:Included: All truck drivers, technicians andsalesmen.Excluded: All office clerical employees,guards and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Los Angeles, California, facilitycopies of the attached notice marked "Appendix."'In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-Copies of said notice, on forms provided by theRegional Director for Region 31, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Wholesale Delivery Drivers' & Sales-men's Union, Local No. 848, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, as the exclu-sive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:Included: All truck drivers, technicians andsalesmen.Excluded: All office clerical employees,guards and supervisors as defined in the Act.ROYAL VENDING COMPANY419